Citation Nr: 0700921	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-23 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from November 1963 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO), which, in pertinent part, 
denied service connection for PTSD.  

This matter was previously before the Board in June 2004, at 
which time it was remanded for further development.  


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, his 
current PTSD is of service origin.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.102 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This rule was subsequently 
codified at 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

A review of the veteran's personnel records reveals that he 
was stationed in Vietnam and served with the Marines in the 
3rd Battalion, 9th Marine Division, a combat unit, from August 
1964 to June 1965.  The veteran's DD214 indicates that this 
primary military occupation was "admin man"; however, 
service records also note that during his period of service 
in Vietnam, the veteran served as a messman, an ammo man, and 
a guard.  

In a December 2001 PTSD questionnaire, some of the stressors 
reported by the veteran included having to go on patrol and 
be the point man.  He stated that he was always afraid that 
he would not come back.  The veteran stated that one of his 
duties was to guard the Main Air Base at Da Nang.  He noted 
being sent out on patrol at least twice a week.  The veteran 
reported that they had to go into the village and clear out 
civilians.  He indicated that they never knew what they would 
encounter.  The veteran stated that the Air Base was attacked 
a week after he left and they lost several planes.  

At the time of a June 2002 PTSD Program Evaluation performed 
at the Durham VA Medical Center (MC), the veteran reported 
that he served eight months in Vietnam from 1964 to 1965.  He 
was assigned to Lima Company, 3rd Battalion, 9th Marine 
Division.  The veteran indicated that his main responsibility 
while in Vietnam was performing the duties of an 
administrative officer; however, he noted volunteering for 
combat patrols, being a radioman, and being a point man for 
patrols.

The veteran noted several combat traumas.  He stated that his 
worst combat-related experience occurred when he and his 
troops were stationed at a fort near the village of 
"Dogpatch" in Da Nang.  He indicated that they were fired 
upon by the Viet Cong and that he was sent to man the machine 
gun and to be prepared to fire into the village.  He stated 
that he was scared to death because he thought he was going 
to have to fire into the village and kill women and children 
who were screaming and crying.  The veteran also noted an 
incident where he was called to guard the perimeter after a 
soldier had been shot by sniper fire and the bullet went 
through his helmet, although he was not injured.  The veteran 
acknowledged feeling scared knowing that he could be shot at 
and possibly killed.  The veteran also noted calling in for 
backup after he recognized Viet Cong in the area and 
performing other various foot patrols.  He reported that the 
above experiences were associated with significant feelings 
of helplessness, fear, and horror.  

Following examination, the examiner rendered a primary 
diagnosis of combat-related PTSD, chronic, and a secondary 
diagnosis of major depressive disorder, recurrent.  The 
examiner indicated that the veteran's symptoms began as a 
result of his experiences in the Vietnam War and were severe 
and caused him to have severe social and occupational 
impairment.  

At the time of a March 2003 VA outpatient visit, the veteran 
was again diagnosed as having PTSD and recurrent depression 
with psychotic symptoms.  

In June 2004, the Board remanded this matter for further 
development.

Records obtained from the United States Marine Corps Research 
Center reveal that for the time period from March 8, 1965, 
through March 31, 1965, the Battalion that the veteran was 
attached to was involved in preparing defensive positions.  
It was also noted that one member of a fire team accidentally 
fired at three members of the same fire team, fatally 
injuring one, critically injuring another, and inflicting 
minor injuries to the third.  It was further observed that 
during this time period there was some activity created by 
unidentified personnel, where fire was delivered on these 
persons.  It was also noted that extensive recon/combat 
patrolling took place throughout this period with several 
sightings of unidentified personnel.  There were also reports 
of ricochets, direct fire, and enemy grenades during this 
time period.  

The mission assigned for the battalion was to prepare to land 
in the Republic of Vietnam to conduct security missions, 
reconnaissance operations, and offensive/defensive operations 
as directed.  When landing on March 8, 1965, the initial 
mission was to defend Da Nang Airfield.  Subsequently, the 
mission was to occupy and defend the dominating terrain 
immediately west of the Da Nang Airfield and to provide 
security for the Brigade Engineer Group.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the incidents reported by the veteran are vague in 
nature as they recount what happened during his period of 
service in Vietnam on more of a regular basis as opposed to 
him providing specific names of individuals injured or 
killed, the reports of the veteran as to coming under fire 
when patrolling and being the point man on patrol are deemed 
credible based upon the veteran's service personnel records 
identifying him as a guard and based upon the excerpts 
received from the Marine Corps Research Center pertaining to 
the duties performed by the Company that the veteran was 
attached to while in Vietnam.  

Based upon the military history reported in the excerpts 
received from the Marine Corps Research Center, the Board 
finds the veteran's statements credible and supported by 
independent evidence.  This, combined with the June 2002 VA 
PTSD Program Evaluation report stating that the veteran has 
PTSD related to incidents which occurred during his service 
in Vietnam serve as the basis for his PTSD.  

Based upon the above, and resolving reasonable doubt in favor 
of the veteran, service connection is warranted for PTSD.  




ORDER

Service connection for PTSD is granted.  




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


